United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.H., Appellant
and
DEPARTMENT OF STATE, FOREIGN
SERVICE, Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0465
Issued: June 21, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On December 28, 2016 appellant filed a timely appeal from an October 26, 2016 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish lower back
conditions causally related to the accepted March 11, 2016 employment incident.
FACTUAL HISTORY
On May 20, 2016 appellant, then a 35-year-old special agent, filed a traumatic injury claim
(Form CA-1) alleging that he injured his lower back on March 11, 2016 as a result of standing post
for approximately five hours while in the performance of duty. He stated that he responded to an
1

5 U.S.C. § 8101 et seq.

emergency call, immediately put on his body armor and other defensive equipment, and stood post
both inside and outside of an embassy for approximately five hours. Appellant indicated that he
experienced significant sharp, stabbing pain in his lower lumbar spine area, which made it difficult
to walk, stand, or even lay down. He did not stop work.
In a May 18, 2016 report, Dr. Robert Hood, a Board-certified neurosurgeon, noted that
appellant suffered an acute onset of pain in March 2016 during anti-terrorist training while wearing
protective equipment weighing 40 to 50 pounds for many hours.
On May 19, 2016 Dr. Bob Lorinser, a Board-certified family practitioner, indicated that
appellant had significant low back pain “since in his twenties” and underwent a discectomy at L45 and L5-S1 in 2010 and bilateral selective lumbar rhizotomies in 2014. He noted that on
March 15, 20162 appellant gradually experienced increased pain while working with an estimated
40 pounds of body armor and gear during drilling/training.
A magnetic resonance imaging scan of the lumbar spine dated June 9, 2016 revealed small
right L3-4 foraminal disc extrusion and multilevel lumbar spondylosis most pronounced at L5-S1.
An x-ray of the lumbar spine dated June 9, 2016 demonstrated mild multilevel
intervertebral disc space narrowing at L3-4, L4-5, and L5-S1 with mild facet arthropathy at L5-S1.
In a June 9, 2016 report, Dr. Hood diagnosed mechanical low back pain secondary to disc
degeneration at L3-4, L4-5, and L5-S1 and mild facet arthritis at L4-5 and L5-S1. He noted that
appellant had a long history of low back problems going back to his college years. Appellant had
a baseline of fairly symmetrical low lumbosacral pain and paramedian pain without radicular
symptoms at all and he never had relief, as well as significant leg symptoms. Dr. Hood reiterated
that in March 2016 appellant was wearing heavy body armor and as soon as he started standing or
walking, he had marked increased in his low back pain to a degree that he had not had for quite a
while. Appellant had occasional sudden, sharp low back pain when changing positions such as
getting out of a car, but it was not lasting. The more common daily pain was present with
prolonged standing or walking.
In a July 8, 2016 development letter, OWCP advised appellant of the deficiencies of his
claim and afforded him 30 days to submit additional evidence and respond to its inquiries.
Appellant submitted a June 13, 2016 report from Dr. Edgar Clinton Goldston, a Boardcertified physiatrist, who diagnosed lumbar intervertebral disc degeneration and indicated that he
had administered a lumbar epidural steroid injection.
On June 27, 2016 Dr. Hood reported that three days following the June 13, 2016 steroid
injection by Dr. Goldston, appellant had no pain at all in his back. Thereafter, the pain gradually
returned.

2
Appellant’s claim form noted the date of injury as March 11, 2016. Therefore, the doctor’s note is found to contain
an incorrect date.

2

In a July 25, 2016 report, Dr. Lorinser opined that appellant’s chronic back pain was
acutely aggravated without resolution from a work-related incident on March 15, 2016.3 He
further opined that the event did not cause the known degenerative back condition, but appellant’s
symptoms were clearly associated with and aggravated by the March 15, 20164 event.
By decision dated October 26, 2016, OWCP denied appellant’s claim, finding that the
medical evidence of record was insufficient to establish a causal relationship between his
diagnosed conditions and the accepted March 11, 2016 employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury was sustained in the performance of duty, as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.5
OWCP’s regulations define a traumatic injury as a condition of the body caused by a
specific event or incident, or series of events or incidents, within a single workday or shift. Such
condition must be caused by external force, including stress or strain, which is identifiable as to
time and place of occurrence and member or function of the body affected.6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether fact of injury has been established. A
fact of injury determination is based on two elements. First, the employee must submit sufficient
evidence to establish that he or she actually experienced the employment incident at the time and
place, and in the manner alleged. Second, the employee must submit sufficient evidence, generally
only in the form of medical evidence, to establish that the employment incident caused a personal
injury. An employee may establish that the employment incident occurred as alleged, but fail to
show that his or her condition relates to the employment incident.7
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. The opinion of the
physician must be based on a complete factual and medical background of the employee, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the

3

Id.

4

Id.

5

See T.H., 59 ECAB 388 (2008).

6

20 C.F.R. § 10.5(ee).

7

Id.

3

nature of the relationship between the diagnosed condition and the specific employment factors
identified by the employee.8
ANALYSIS
OWCP has accepted that the employment incident of March 11, 2016 occurred at the time,
place, and in the manner alleged. The issue, therefore, is whether appellant’s lower back
conditions resulted from the accepted March 11, 2016 employment incident. The Board finds that
appellant has not met his burden of proof to establish causal relationship.
In his reports, Dr. Hood diagnosed mechanical low back pain secondary to disc
degeneration at L3-4, L4-5, and L5-S1 and mild facet arthritis at L4-5 and L5-S1. He noted that
appellant suffered an acute onset of pain in March 2016 during anti-terrorist training while wearing
protective equipment weighing 40 to 50 pounds for many hours. Dr. Hood indicated that appellant
had a long history of low back problems for many years going back to his college years. He stated
that in March 2016 appellant was wearing heavy body armor and as soon as he started standing or
walking, he had marked increased in his low back pain to a degree that he had not had for quite a
while. The Board finds that Dr. Hood failed to provide sufficient medical rationale explaining the
mechanism of how standing post while wearing 40 to 50 pounds of body armor and other defensive
equipment for approximately five hours at work on March 11, 2016 caused or aggravated
appellant’s lower back conditions. Dr. Hood noted that his conditions occurred while he was at
work, but such generalized statements do not establish causal relationship because they merely
repeat appellant’s allegations and are unsupported by adequate medical rationale explaining how
his physical activity at work actually caused or aggravated the diagnosed conditions.9 His opinion
was based, in part, on temporal correlation. However, the Board has held that neither the mere
fact that a disease or condition manifests itself during a period of employment nor the belief that
the disease or condition was caused or aggravated by employment factors or incidents is sufficient
to establish a causal relationship.10 The need for rationale is particularly important as the evidence
of record indicates that appellant had preexisting lower back conditions. Dr. Hood did not
otherwise sufficiently explain the reasons why diagnostic testing and examination findings led him
to conclude that the March 11, 2016 incident at work caused or contributed to the diagnosed
conditions. Thus, the Board finds that the reports from Dr. Hood are insufficient to establish that
appellant sustained an employment-related injury on March 11, 2016.
In his reports, Dr. Lorinser asserted that appellant gradually experienced increased pain
while working with an estimated 40 pounds of body armor and gear during drilling/training. He
further opined that the employment incident did not cause appellant’s degenerative back condition,
but his symptoms were clearly associated with and aggravated by the employment incident.
Dr. Lorinser attributed appellant’s conditions to a “March 15, 2016” employment incident. OWCP
has not accepted a March 15, 2016 employment incident in this case. Moreover, Dr. Lorinser did
not provide any medical rationale explaining how standing post while wearing body armor and
8

Id.

9

See K.W., Docket No. 10-0098 (issued September 10, 2010).

10

See E.J., Docket No. 09-1481 (issued February 19, 2010).

4

other defensive equipment for approximately five hours at work on March 11, 2016 caused or
aggravated his low back condition. The need for rationale is particularly important as the evidence
indicates that appellant had a preexisting lower back condition.11 For these reasons, the Board
finds that the reports from Dr. Lorinser are insufficient to establish that appellant sustained an
employment-related injury on March 11, 2016.
On June 13, 2016 Dr. Goldston diagnosed lumbar intervertebral disc degeneration and
indicated that he had administered a lumbar epidural steroid injection. The Board has held that
medical evidence that does not offer any opinion regarding the cause of an employee’s condition
is of limited probative value on the issue of causal relationship.12 Thus, appellant has not met his
burden of proof with this evidence.
Other medical evidence of record, including diagnostic test reports, is of limited probative
value and insufficient to establish the claim as it does not specifically address whether appellant’s
diagnosed conditions are causally related to the accepted March 11, 2016 employment incident.13
The Board finds that appellant has not submitted rationalized medical evidence sufficient
to support his allegation that he sustained an injury causally related to the accepted March 11, 2016
employment incident and failed to meet his burden of proof to establish a claim for compensation.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish lower back
conditions causally related to the accepted March 11, 2016 employment incident.

11

See P.H., Docket No. 16-0654 (issued July 21, 2016); S.R., Docket No. 16-0657 (issued July 13, 2016).

12

See C.B., Docket No. 09-2027 (issued May 12, 2010); S.E., Docket No. 08-2214 (issued May 6, 2009).

13

See K.W., 59 ECAB 271 (2007); A.D., 58 ECAB 149 (2006); Linda I. Sprague, 48 ECAB 386 (1997) (medical
evidence that does not offer any opinion regarding the cause of an employee’s condition is of limited probative value
on the issue of causal relationship).

5

ORDER
IT IS HEREBY ORDERED THAT the October 26, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 21, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

